Citation Nr: 1817542	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-20 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for bilateral pes planus and bilateral plantar fasciitis with left calcaneal spur and right talus degenerative joint disease.

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease and patellofemoral syndrome.

3.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 15, 2016.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney
ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which continued the 10 percent disability ratings for bilateral pes planus, bilateral plantar fasciitis, left knee patellofemoral syndrome, and right knee degenerative joint disease.  Jurisdiction was later transferred to the RO in Atlanta, Georgia.

An April 2016 rating decision found clear and unmistakable error concerning the Veteran's claim for an increased rating for bilateral pes planus and bilateral plantar fasciitis and assigned a 30 percent rating, effective June 30, 2009.  However, because the January 2012 and April 2016 rating decisions were not full grants of the benefits sought, all matters listed on the title page remain before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Veteran's June 2014 VA Form 9 appealed, in addition to the claims listed above, entitlement to service connection for a low back disability and bilateral ankle disabilities.  The April 2016 rating decision granted the Veteran's claim for service connection for intervertebral disc syndrome and degenerative joint disease (low back disability) and bilateral ankle disabilities.  The Board does not have jurisdiction over these issues.

During the pendency of this appeal, the Veteran pursued other claims.  In a May 2017 rating decision, the RO granted a TDIU effective September 15, 2016.  In May 2017, the Veteran's attorney wrote that "he no longer wishes to appeal any matters after September 15, 2016," but the Veteran did wish to pursue the issue of entitlement to a TDIU prior to that date.  As the Veteran's attorney also made specific arguments as to the issues listed above, the Board cannot find that his writing is a full withdrawal of all issues before the Board.  Thus, the Board shall continue its adjudication of these issues.  

The issues of entitlement to increased ratings for bilateral knee disabilities and for a TDIU prior to September 2016 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The competent evidence of record does not demonstrate bilateral pes planus and bilateral plantar fasciitis manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, none of which are improved by orthopedic shoes or appliances.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral pes planus and bilateral plantar fasciitis have not been met at any point during the pendency of this claim.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Pursuant to the Veteran's Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159.

Neither the Veteran nor his attorney has advanced any procedural arguments in relation to VA's duty to notify and assist; accordingly, the Board will proceed with appellate review.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

II.  Increased Initial Rating for Bilateral Pes Planus and Plantar Fasciitis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain must "affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and balance,' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2017).

The provisions of sections 4.40 and 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the diagnostic codes applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2017).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Additionally, the United States Court of Appeals for Veterans Claims (the Court) recently held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is being evaluated is predicated on range of motion measurements.  Id. at 354.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Here, as noted, the Veteran's bilateral pes planus and bilateral plantar fasciitis is in receipt of an initial 30 rating, effective from June 30, 2009, under 38 C.F.R. § 4.124a, DC 5276, which pertains to acquired flatfoot.  Under DC 5276, a 50 percent is assigned for bilateral pronounced flatfoot characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.

The Board observes that the words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

The RO assigned the 30 percent rating for the bilateral pes planus and bilateral plantar fasciitis in April 2016.  See September 2011 VA Examination and April 2016 VA Examination for Foot Conditions Including Flatfoot (Pes Planus) Disability Benefits Questionnaire (DBQ).

In particular, the April 2016 examining physician determined that the Veteran's bilateral pes planus and bilateral pes planus was manifested by accentuated pain on use and manipulation of both feet.  Additionally, the Veteran had decreased longitudinal arch height of both feet on weight-bearing.  The medical history section indicates the Veteran has prescription shoes for his foot disabilities and the shoes lessen his symptoms and improve functional use.  The Veteran's bilateral pes planus and bilateral plantar fasciitis require the use of arch supports, but without relief of his symptoms.  There was no indication of swelling on use, no evidence of characteristic calluses, no evidence of extreme tenderness of the plantar surfaces of the feet, and no objective evidence of marked deformity or pronation of the feet.  The weight-bearing line did not fall over or medial to the great toe, and there was no lower extremity deformity other than pes planus which causes alteration of the weight-bearing line.  There was no evidence of marked inward displacement or severe spasms of the Achilles tendon on manipulation for either foot, and no evidence of inward bowing of the Achilles tendon.

In September 2011, the VA examiner observed moderate tenderness on the plantar surface of the Veteran's left and right foot.  For both feet the alignment of the Achilles tendon was normal and there was no evidence of malalignment, deformity, medial tilting, marked pronation.  There was no limitation with standing and walking.  The Veteran was noted to require arch supports, orthopedic shoes, corrective shoes, foot supports, build-up of the shoes, and shoe inserts.  The Veteran's symptoms and pain are not relieved by the corrective foot wear.

The Veteran complained of tender feet and pain in his arches and heels in late 2010 obtained pain injections on two occasions to his heels.  The Veteran complained of right foot swelling in September 2014.  The Veteran reported right foot pain with tenderness for the past two days in November 2014.  An x-ray was negative.  In April 2015, the Veteran also reported occasional numbness in his right foot.

Therefore, the Veteran's bilateral pes planus and bilateral plantar fasciitis most closely approximate the criteria for the assigned 30 percent evaluation, which contemplates severe flatfoot characterized by objective evidence of accentuated pain on manipulation and use.

The medical evidence of record does not reflect that his service connected bilateral pes planus and bilateral plantar fasciitis were, at any point during the appellate period, manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achilles on manipulation, including after flare-ups or on repeated use.  See 38 C.F.R. §4.71a, DC 5276; see also 38 C.F.R. §§ 4.40, 4.45, DeLuca, 8 Vet. App. at 206-07.  The Veteran's therefore cannot have corrective foot wear that fails to improve those manifestations he does not experience.  Thus, the criteria for a higher 50 percent rating under DC 5276 have not been met or more nearly approximated at any point during the appellate period.

Furthermore, there is no evidence in either VA treatment records or examination reports suggesting that the Veteran has weak foot, claw foot (pes cavus), metartsalgia (Morton's disease), hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones at any point during the pendency of this claim.  Thus, Diagnostic Codes 5277, 5278, 5279, 5281, and 5283, which pertain to these conditions, respectively, do not apply.  See 38 C.F.R. § 4.71a. 

The Board also notes that there is no evidence in either VA treatment records or examination reports that the Veteran has hammer toes, or more specifically that he has hammer toe of all toes on either foot.  Accordingly, there is no basis for assignment of a separate, compensable rating for hammer toes, because, under DC 5282, the hammer toe deformity must affect all toes to warrant a compensable evaluation.  See 38 C.F.R. § 4.71a, DC 5282.

In a May 2017 letter, the Veteran's attorney stated that an extraschedular evaluation should be considered for the Veteran's bilateral foot disorder, noting that the Veteran's disability is "nothing short of severe."  As shown above, however, a "severe" disability is consistent with the thirty percent rating assigned.  Though the Veteran's attorney noted that the Veteran's service-connected disability includes pes planus as well as plantar fasciitis, he pointed to no evidence showing why the symptoms of such disabilities are not contemplated by the applicable rating criteria.  Under these circumstances, the Board finds that the schedular criteria adequately describe the Veteran's current disability picture, and an extraschedular rating is not warranted.  

In sum, the preponderance of the evidence weighs against assignment of a rating in excess of 30 percent for the Veteran's bilateral pes planus and bilateral plantar fasciitis.  Consequently, the benefit-of-the-doubt rule does not apply and a rating in excess of 30 percent for the Veteran's bilateral pes planus and bilateral plantar fasciitis is denied.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for bilateral pes planus and bilateral plantar fasciitis is denied.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

Regarding the claim for a higher rating for the Veteran's left knee degenerative joint disease and patellofemoral syndrome and right knee degenerative joint disease, a new VA examination must be provided to comply with Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Further, as the Veteran's representative has contended that his TDIU is related, at least in part, to the service-connected disabilities on appeal here, this issue is raised before the Board and is inextricably intertwined with the issues on appeal.  Accordingly, it must be remanded as well.  

Accordingly, the case is REMANDED for the following action:

2.  Schedule the Veteran for a VA examination to assess the current severity of the Veteran's bilateral knee disabilities.  The Veteran's entire claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.

Range of motion testing in accordance with Correia: 
In the examination report, the examiner must include all of the following:

   (a)  Active range of motion testing results.
   (b)  Passive range of motion testing results.
   (c)  Weightbearing range of motion testing results.
(d)  Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified.

Flare-ups (Sharp): The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate.

2.  Next, review the claims folder and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.

3.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


